Citation Nr: 0838539	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.  He died in March 2005.  The appellant is his surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The Board also observes that the appellant's appeal had 
originally included the issue of entitlement to service 
connection for the cause of the veteran's death.  However, 
during the pendency of the appeal, a rating decision dated in 
January 2007 granted service connection for the cause of the 
veteran's death effective from March 17, 2005.  Therefore, 
that issue no longer remains in appellate status, and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. At the time of the veteran's death in March 2005, he had 
no pending claims for entitlement to any VA benefits.


CONCLUSION OF LAW

The legal criteria for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In the decision below, the Board has determined that there is 
no legal entitlement to the claimed benefits as a matter of 
law.  The notice provisions and duty to assist provisions are 
not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
This matter involves an inquiry based upon the evidence of 
record prior to the veteran's death and not based upon the 
development of new evidence.  As the Board has denied the 
claim as a matter of law, the notice and duty to assist 
provisions are inapplicable. See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for accrued benefits. 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
The appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  Accordingly, 
it is not prejudicial for the Board to decide the issue of 
entitlement to accrued benefits without further development. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Legal Criteria

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4) (2007).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application." See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective for deaths 
occurring on or after December 16, 2003. See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  The evidence 
shows that the veteran died in March 2005, and the appellant, 
as the deceased veteran's wife, filed her claim for accrued 
benefits in April 2005.  However, there were no claims 
pending at the time of the veteran's death. 

The Board does observe the contention of the appellant's 
representative that the veteran was entitled to a total 
evaluation based upon individual unemployability due to the 
veteran's service-connected disabilities (TDIU).  In 
particular, he has asserted that a December 1998 VA 
examination report constituted an informal claim for 
increased compensation.  The Board notes that the veteran was 
afforded a VA examination in December 1998 at which time the 
examiner stated, "The veteran was a self-employed title 
worker, doing mainly supervisory work, and he had to stop 
work two years ago because of his knee."  

VA regulations provide that the date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of claim when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or where a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission. 38 C.F.R. § 3.157(b)(1).

The veteran was already service-connected for right knee 
impairment with degenerative joint disease at the time of the 
December 1998 VA examination.  As such, the VA examination 
could be accepted as an informal claim for an increased 
evaluation for his right knee disability.  Indeed, the Board 
notes that he was actually afforded that examination in 
connection with an earlier claim filed in October 1998 for an 
increased evaluation for his right knee disability.  

Nevertheless, the Board notes that a rating decision 
increased the disability evaluation for the veteran's right 
knee impairment with degenerative joint disease to 20 percent 
effective from October 22, 1998.  The veteran was notified of 
that decision and of his appellate rights, but he did not 
appeal.   In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Accordingly, the RO did adjudicate the claim for an 
increased evaluation for the veteran's right knee disability.

The veteran later filed another claim for an increased 
evaluation for his right knee disability in December 2001.  
However, that claim was denied in an unappealed March 2002 
rating decision.

The veteran also submitted a claim in November 2002 for 
service connection for a low back disorder, a left knee 
disorder, bilateral impaired hearing, and bilateral tinnitus.  
He also filed a claim in April 2003 for service connection 
for posttraumatic stress disorder (PTSD), an increased 
evaluation for his service-connected right knee disorder, and 
entitlement to TDIU.  A rating decision was issued in 
December 2003, which granted service connection for a 
depressive disorder as well as entitlement to TDIU and basic 
eligibility for Dependants' Educational Assistance.  That 
decision also denied service connection for PTSD, a low back 
disorder, bilateral hearing loss, tinnitus, and a left knee 
disorder.  As such, the RO adjudicated those claims.  The 
veteran did not appeal the December 2003 rating decision.  

The Board also notes that the veteran indicated in January 
2004 that he wanted to withdraw his claim for hearing loss.  
Based on the foregoing, the Board finds that there is no 
evidence of a pending claim at the time of the veteran's 
death in March 2005.  

Moreover, the Board acknowledges the contention of the 
appellant's representative that the veteran was entitled to 
TDIU based on the evidence of file at the time of his death.  
In particular, he contended that VA had an affirmative duty 
to adjudicate the informal claim beginning in December 1998.  
However, as previously discussed, the December 2003 rating 
decision granted entitlement to TDIU effective from December 
31, 2002.  As such, the benefit sought was granted, and there 
was no longer a pending claim for entitlement to TDIU.  Thus, 
the appellant's representative is essentially contending that 
the veteran was entitled to an earlier effective date for the 
grant of TDIU.  However, the veteran did not appeal the 
effective date assigned in the December 2003 rating decision, 
nor did he ever file a claim for an earlier effective date.   
Indeed, the Board notes that, once there is a final decision 
in which the RO grants a benefit and, in granting that 
benefit, assigns an effective date for it, a claimant who has 
not timely appealed that effective date cannot subsequently 
make a "freestanding claim" for an earlier effective date 
for that benefit after the expiration of the one-year period 
for appealing the assigned effective date. Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (holding that, where there was a 
prior final decision of record that assigned an effective 
date, absent a contention of CUE or petition to reopen the 
previous decision, non-specific "freestanding" claim for an 
effective date would vitiate the rule of finality and should 
be dismissed).  As such, the veteran did not have a pending 
claim for an earlier effective date for the grant of TDIU and 
would not have been entitled to one.  

Based on the foregoing, the Board concludes that there were 
no claims pending for entitlement to any VA benefits at the 
time of the veteran's death in March 2005.  Accordingly, the 
appellant's claim for entitlement to accrued benefits must be 
denied.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


